Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent No. 4,616,633 to Vargas Garcia and U.S. Patent No. 8,784,101 to Engeron disclose a tongue anteriorizer having a first device end and a second device end. The tongue anteriorizer comprises a handle on the first device end, a connecting part having a first connecting end comprising a curved connecting member and a second connecting end. The first connecting end is formed with the handle, the connecting part having a connecting part width, and a tongue lifting part on the second device end and including an arc member having a first member end and a second open end, the first member end formed with the second connecting end of the connecting part. The arc member comprises a wider section having a section width greater than the connecting part width.
The prior art fails to teach or disclose, however, wherein the handle comprises a curved handle section and a straight handle end between the curved handle section and the first connecting end of the curved connecting member, the arc member is shaped as a section of a circle or a section of an ellipse, and the arc member has a subtense defined by a straight line joining the first member end and the second member end of the arc member, and wherein the straight handle end and the subtense form an angle away from the arc member defining an angular relationship between the straight handle end and the arc member, the angle ranged from 90 degrees to 210 degrees, and wherein the curved connecting member comprises a curve oriented in a direction opposite to a curved direction of the arc member of the tongue lifting part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775